Title: John Martin Baker to Thomas Jefferson, 14 August 1809
From: Baker, John Martin
To: Jefferson, Thomas


          Sir,  Washington City, August 14th 1809.
          I am honored with your most Respected letter of the 25th ultimo: its contents Sir, afford to myself and to Mrs Baker, a pleasing satisfaction, which ever will remain imprinted on our minds, and must endure with us while we live.
           Your Note Sir, for sundries, I shall have the satisfaction to duly attend to, and forward the Articles per first eligible opportunity.
           Mrs Baker Sir, is thankful for your estimable mention of her, and desires me to say, that she will be much gratified when it may be possible that she may possess the view of Monticello. We Sir, with our children join in prayers for Your Preservation, Health and Happiness. I have the Honor to be with the Highest Respect and Gratitude Sir, Your Most Obedient Humble Servant
          
            John Martin
            Baker.
        